DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 16/988,039 filed on 28 July 2022.
Applicant’s remarks/arguments/amendments to the claims at issue are sufficient to overcome the rejections of the claims under 35 U.S.C. § 112, and § 103 set forth in the previous Office Action. Accordingly, the rejections of the claims under 35 U.S.C. § 112, § 101, and § 103 are withdrawn.
Claims 21, 30, and 38 have been amended.
Claims 21-40 are currently pending, have been examined, and are allowed. 

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:

In particular, Claim 21 recites: 

A computer implemented method, comprising: 

assigning one or more processes as active processes on a given ledger shard of a plurality of ledger shards storing information regarding one or more transactions in a distributed ledger maintained on a plurality of nodes in a distributed ledger system; 

wherein processes that are active on the given ledger shard participate in consensus to append information regarding new transactions to the ledger shard; 

wherein said assigning comprises: 

determining, according to a source of randomness shared by the plurality of nodes, that a subset of a plurality of processes on a given node of the plurality of nodes should be active on a given one of the plurality of ledger shards; and 

making, in response to said determining, the subset of processes active on the given ledger shard.  

With regard to prior art, the closest references located are Finlow-Bates, US 2017/0075941 (“Finlow-Bates”) in view of Creighton, IV et al., US 2017/0278186 (“Creighton”).

However, none of the references disclose the limitation feature(s) comprising at least:

assigning one or more processes as active processes on a given ledger shard of a plurality of ledger shards storing information regarding one or more transactions in a distributed ledger maintained on a plurality of nodes in a distributed ledger system; 

wherein processes that are active on the given ledger shard participate in consensus to append information regarding new transactions to the ledger shard; 

wherein said assigning comprises: 

determining, according to a source of randomness shared by the plurality of nodes, that a subset of a plurality of processes on a given node of the plurality of nodes should be active on a given one of the plurality of ledger shards;

Claims 30 and 38 recite similar features to that of claim 21. Therefore the reasoning presented above with regard to claim 21 applies to claims 30 and 38 as well.

Accordingly, for the reasons stated above, claims 21, 30, and 38 and dependent claims 22-29, 31-37, and 39-40 are deemed to be allowable over the prior art of record.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692